Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a CON of 16/718,286 12/18/2019, is acknowledged. 
Status of Claims
Claims 1-8 and 11-16 are currently pending in the application. Claims 9-10 have been canceled.
Receipt is acknowledged of amendment / response filed on March 23, 2022 and that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 03/23/2022, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group VI, which now includes claims 13-16 drawn to a method for treating gastrointestinal injury comprising administering to a subject in need thereof an effective amount of a crystalline form I of 1-(5- 
    PNG
    media_image1.png
    52
    575
    media_image1.png
    Greyscale
 with traverse, is acknowledged. However, during a telephonic interview with Dr. Joanne Holland (Attorney for Applicant) on March 25, 2022, Applicant has agreed to cancel non-elected claims 1-8 and 11-12 and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 13-16  are currently examined and found allowable over the prior art of record.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Dr. Joanne Holland on March 25, 2022. 
          The application has been amended as follows: 
Claim 13 (New), line 1, page 4, delete “preventing or”.
Claim 16 (New), line 1, page 5, delete “preventing or”.
Claims 1-8 and 11-12 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 13-16 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 8,048,909, IDS) and there is no suggestion or motivation to modify any prior art method of administering to a subject in need thereof an effective amount of a crystalline form I of 1-(5- 
    PNG
    media_image2.png
    112
    622
    media_image2.png
    Greyscale
. Therefore, the instant claims 13-16 are found allowable over the prior art of record.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626